Title: To George Washington from Nathaniel Thompson, 20 February 1758
From: Thompson, Nathaniel
To: Washington, George



Sir
Fort Loudoun February the 20th—1758

I am very sorry that the Lies of Majr Baylis should give much Uneasyness to You or make You look upon Officers who are Willing to abide (in Respect of that Affair) by the severest Tryal in a disadvantageous Light. Majr Baylis has falsly aspersed our Characters—but he has not prov’d it nor can he—He has sayd it but where? in Prince William, the County in which he lives where he never expects to see one of the Persons that he has accused & where there is no one to contradict him. We did not imagine that You or the World would have believed him & therefore we did intend to have made ourselves easy by taking private

Satisfaction. But we now think it incumbent on us to satisfy the Publick tho’ we can’t well find out the best Method. I talked with Mr Keith who saw his Advertisement & he says there is Nothing in it against the Officers that will bear an Action at Law but he says he believes he may be indicted for a Libel provided we can get one of them. We hear that You have one which we hope You will keep & let us have. I have wrote Baylis my Sentiments of the Matter & withal demanded a Copy of his Advertisement which I think he cannot well refuse—for if he does the World must readily conceive that he has either advanced or affirmed a Falsity or that he is afraid to abide by the Truth. I shall be extremely obliged to You for Yr Advice in this Affair as soon as possible. Believe me, Sir, I know no Reason why he should say or even conjecture that I have behaved amiss. I believe that it will not hurt Yr Interest as a Candidate for there are too many Witnesses for it to gain Credit in this County. We can easyly I think acquit ourselves to Yr Satisfaction for there were Men enough by, Friends to Baylis & Strangers to us & therefore if they are prejudiced at all it must be in Favour of Baylis & I am much mistaken if those very Persons will not acquit us of any Thing to our Discredit.
I am very sorry to hear that Yr Indisposi[ti]on continues—I am, my dear Colonel, Yr sincere Friend & very hue Sert

Nathl Thompson

